UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1351


ANTHONY SHY,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Donald C. Coggins, Jr., District Judge. (2:16-cv-02456-DCC)


Submitted: September 18, 2018                               Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Shy, Appellant Pro Se. Patrick Eugene Roach, Office of the General Counsel -
Region III, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Shy appeals the district court’s order adopting the magistrate judge’s

recommendation and upholding the Administrative Law Judge’s (ALJ) denial of Shy’s

applications for disability insurance benefits and supplemental security income. “In

social security proceedings, a court of appeals applies the same standard of review as

does the district court. That is, a reviewing court must uphold the determination when an

ALJ has applied correct legal standards and the ALJ’s factual findings are supported by

substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir.

2017) (citation and internal quotation marks omitted). “Substantial evidence is that

which a reasonable mind might accept as adequate to support a conclusion. It consists of

more than a mere scintilla of evidence but may be less than a preponderance.” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted).

“In reviewing for substantial evidence, we do not undertake to reweigh conflicting

evidence, make credibility determinations, or substitute our judgment for that of the ALJ.

Where conflicting evidence allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the ALJ.” Hancock v. Astrue, 667
F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Shy’s claims for benefits, and the ALJ’s factual

findings are supported by substantial evidence.      Accordingly, we affirm the district

court’s judgment upholding the denial of benefits. See Shy v. Comm’r of Soc. Sec.

Admin., No. 2:16-cv-02456-DCC (D.S.C. Mar. 23, 2018).             We dispense with oral

                                             2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3